DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV (claims 21-29) in the reply filed on 11/4/2020 is acknowledged.
Claims 9-15 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 26 is objected to because of the following informalities:
Claim 26 is currently recited as dependent upon itself.  It appears that this is an inadvertent typo and claim 26 should be recited as dependent upon claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonsen (US 2011/0230823).
In regard to claim 21, Simonsen discloses a medical device (1) comprising: a valve body (3, 4, 5, 6, 22) in which a first fluid channel (the irrigation channel) and a second fluid channel (the suction channel) are defined, wherein the first fluid channel extends through the valve body and comprises a proximal portion (channel defined by 5), a middle portion (channel portion between 4 and 3), and a distal portion (channel defined by 3 and 22), and wherein the second fluid  channel (channel defined by 6) extends into the valve body; a first valve plunger (16) in which a first fluid path (30) is defined, the first valve plunger being movable between a first position (see Figure 2), in which the first valve plunger (16) is positioned to obstruct fluid flow between the proximal and middle portions of the first fluid channel (see bottom end part 32 blocking the indentified first fluid channel), and a second position (see Figure 3), in which the first fluid path couples the proximal and middle portions of the first fluid channel (see bottom end part 32 moved lower out of the blocking position); and a second valve plunger (15) in which a second fluid path (23) is defined, the second valve plunger being movable between a first position (Figure 2), in which the second fluid path (23) is positioned to 
In regard to claim 22, Simonsen discloses wherein the proximal, middle, and distal portions of the first fluid channel are aligned in a straight line (see Figure 2; a straight line following the arrow 28 hits at least part of all recited sections; element 3 is part of the distal portion).
In regard to claim 23, Simonsen discloses wherein the first valve plunger (16) and the second valve plunger (15) are parallel (see at least Figure 2); and wherein the first fluid channel is orthogonal to the first valve plunger and to the second valve plunger (see Figure 2; clearly shown).
In regard to claim 24, Simonsen discloses wherein the first valve plunger (16) and the second valve plunger  (15) are parallel (see at least Figure 2); wherein the first fluid channel is orthogonal to the first valve plunger and to the second valve plunger (see Figure 2; clearly shown); and wherein the second fluid channel is angled away from the first valve plunger (see angled channel of conduit 6 in Figure 2).
In regard to claim 27, Simonsen discloses wherein fluid flow in the proximal portion of the first fluid channel comprises a fluid suction flow (this limitation is interpreted as functional; conduit 5 is capable of being attached to a vacuum source to achieve the recited functional limitation).

In regard to claim 29, Simonsen discloses further comprising an elongate tube (2) in fluid communication with the distal portion of the first fluid channel, the elongate tube being sized and shaped to be slidingly received in a surgical cannula (the elongate tube 2 is capable of being inserted through a surgical cannula; see par. [0002]-[0004]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Simonsen in view of Desai (US 5,490,836).

Desai discloses an analogous fluid control valve system comprising two different buttons (71, 73) for controlling evacuation and irrigation (see Figure 12).  The first button (71) includes a convex top surface and the second button (73) includes a concave top surface.  The different shapes allow for distinguishing between the evacuation button and the irrigation button (see col. 7, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Simonsen with the surface shapes of Desai to provide easily discernible buttons and avoid user error.
In regard to claim 26, the buttons of Simonsen (19, 20) are positioned adjacent each other (see at least Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783